                                                           Case 2:18-cv-01033-JCM-PAL Document 17 Filed 12/11/18 Page 1 of 3



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Erica J. Stutman, Esq.
                                                           Nevada Bar No. 10794
                                                       3   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       4   SNELL & WILMER, L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       5   Las Vegas, NV 89169
                                                           Telephone:     (702) 784-5200
                                                       6   Facsimile:     (702) 784-5252
                                                           Email: asorenson@swlaw.com
                                                       7           estutman@swlaw.com
                                                                   hcheong@swlaw.com
                                                       8
                                                           Attorneys for Plaintiffs Wells Fargo Bank, N.A. and Federal
                                                       9   National Mortgage Association
                                                      10   Leslie Bryan Hart, Esq.
                                                           Nevada Bar No. 4932
                                                      11   Fennemore Craig, P.C.
                                                           300 E. Second St., Suite 1510
                                                      12   Reno, NV 89501
             3883 Howard Hughes Parkway, Suite 1100




                                                           Telephone:    (775) 788-2228
Snell & Wilmer




                                                      13   Facsimile:    (775) 788-2229
                    Las Vegas, Nevada 89169




                                                           Email: lhart@fclaw.com
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                           Attorneys for Plaintiff Federal Housing Finance Agency, in its
                                                      15   capacity as conservator of Federal National Mortgage
                                                           Association
                                                      16
                                                                                       UNITED STATES DISTRICT COURT
                                                      17                                    DISTRICT OF NEVADA
                                                      18   WELLS FARGO BANK, N.A., a national banking Case No.: 2:18-cv-01033-JCM-PAL
                                                           association; FEDERAL NATIONAL MORTGAGE
                                                      19   ASSOCIATION; FEDERAL HOUSING
                                                           FINANCE AGENCY, in its capacity as
                                                      20   Conservator of Federal National Mortgage
                                                           Association,                               STIPULATION AND ORDER
                                                      21
                                                                         Plaintiffs,
                                                      22     v.
                                                      23   ELDORADO THIRD COMMUNITY
                                                           ASSOCIATION, a Nevada non-profit corporation,
                                                      24   JONATHAN LOREN LAKE, an individual,
                                                      25                 Defendants.
                                                      26

                                                      27
                                                           ///
                                                      28
                                                           Case 2:18-cv-01033-JCM-PAL Document 17 Filed 12/11/18 Page 2 of 3



                                                       1          Plaintiffs, WELLS FARGO BANK, N.A., a national banking association (“Wells Fargo”),
                                                       2   FEDERAL NATIONAL MORTGAGE ASSOCIATION, a foreign limited liability company
                                                       3   (“Fannie Mae”), and FEDERAL HOUSING FINANCE AGENCY, in its capacity as Conservator
                                                       4   of Fannie Mae (hereinafter collectively “Plaintiffs”), by and through their counsel of record,
                                                       5   Holly E. Cheong, Esq. and Leslie Hart, Esq., and Defendant, ELDORADO THIRD
                                                       6   COMMUNITY ASSOCIATION, a Nevada non-profit corporation, (“Eldorado”), by and through
                                                       7   its counsel, Matthew L. Grode, Esq., hereby agree and stipulate as follows:
                                                       8          1.      This matter concerns real property located at 1933 Bluff Knoll Court, North
                                                       9   Las Vegas, Nevada 89084, Assessor’s Parcel Number 124-21-314-094 (the “Subject Property”).
                                                      10          2.      Wells Fargo is the servicer on behalf of Fannie Mae, and the beneficiary of record
                                                      11   of a mortgage loan secured by a Deed of Trust which was recorded on or about March 30, 2010,
                                                      12   against the Subject Property.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13          3.      Subject to the Court’s entry of this proposed Stipulation and Order, Eldorado
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   disclaims any right, title or interest in the Subject Property apart from those rights and obligations
                               L.L.P.




                                                      15   which arise from, and/or are related to, its governing documents, including the recorded
                                                      16   Declaration of Covenants, Conditions and Restrictions. Eldorado does not oppose the entry of an
                                                      17   Order herein and Judgment thereon by this Court which holds that the above referenced Deed of
                                                      18   Trust remains in full force and effect as of the date of this Stipulation and Order.
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                          -2-
                                                           Case 2:18-cv-01033-JCM-PAL Document 17 Filed 12/11/18 Page 3 of 3



                                                       1          4.      Plaintiffs’ third cause of action for quiet title/declaratory relief is dismissed with
                                                       2   prejudice as to Eldorado only.     Plaintiffs’ fourth cause of action for judicial foreclosure is
                                                       3   dismissed without prejudice as to Eldorado only. Plaintiffs shall not seek any damages, costs,
                                                       4   fees (including attorney’s fees), or judgment against Eldorado.
                                                       5          5.      Eldorado shall comply with all statutory requirements of Nevada Revised Statute
                                                       6   Chapter 116 and notify Wells Fargo, or the current beneficiary of record, of any notice of default
                                                       7   and/or notice of sale it subsequently records against the Subject Property.
                                                       8
                                                           DATED: December 11, 2018             By: /s/ Holly E. Cheong
                                                       9
                                                                                                    Holly E. Cheong, Esq.
                                                      10                                            Attorneys for Plaintiffs WELLS FARGO BANK, N.A., a
                                                                                                    National Banking Association and FEDERAL NATIONAL
                                                      11                                            MORTGAGE ASSOCIATION
                                                      12   DATED: December 11, 2018             By: /s/ Leslie Bryan Hart
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                    Leslie Bryan Hart, Esq.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                    Attorneys for Plaintiff FEDERAL HOUSING FINANCE
                         LAW OFFICES




                                                                                                    AGENCY
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   DATED: December 11, 2018             By: /s/ Matthew L. Grode
                                                                                                    Matthew L. Grode, Esq.,
                                                      16                                            Attorneys for Defendant, ELDORADO THIRD
                                                      17                                            COMMUNITY ASSOCIATION, a Nevada non-profit
                                                                                                    corporation
                                                      18
                                                           IT IS SO ORDERED.
                                                      19
                                                           DATED: December
                                                                  _____________, 2018
                                                                           14, 2018             By:
                                                      20                                              DISTRICT
                                                                                                      UNITED   COURTDISTRICT
                                                                                                             STATES  JUDGE JUDGE
                                                      21
                                                           Respectfully submitted by:
                                                      22
                                                           SNELL & WILMER L.L.P.
                                                      23
                                                           /s/ Holly E. Cheong
                                                      24   Holly E. Cheong, Esq.
                                                      25   Nevada Bar No. 11963
                                                           3883 Howard Hughes Parkway, Suite 100
                                                      26   Las Vegas, NV 89169

                                                      27

                                                      28

                                                                                                         -3-
